PCIJ_AB_46_FreeZonesUpperSavoyGex_FRA_CHE_1932-06-07_JUD_01_ME_03_EN.txt. 200

DISSENTING SEPARATE OPINION
BY M. EUGENE DREYFUS.
[Translation.] .

I regret I am unable to agree either with the grounds or
with the operative portion of the judgment which has just
been given, and if I were asked to summarize the reasons
for my attitude in a few propositions, I should say that it
was based in the first place on the fact that the circumstances
in which the final judgment was reached suggest that the
Statute of the Court has not been strictly observed, secondly,
on the fact that the Court has not fulfilled the task entrusted
to it by the Special Agreement, and lastly, on the fact that,
instead of announcing that, as the inevitable result of its
inability to fulfil an important part of its task, the Court
was incompetent in respect of the whole, the judgment leads,
contrary to the imtention of the authors of the Special
Agreement, to making the position of France worse to-day
than it was in 1019, that is to say, prior to the insertion in
the Treaty of Versailles of the provision of Article 435,
paragraph 2, the meaning of which is in this way distorted.

I.—However unusual the Special Agreement may appear at
first sight, its structure is nevertheless quite simple. The
cause of the difference between France and Switzerland was
at once both a legal dispute and a disagreement over the
best way to organize the economic and customs régime best
suited to the special situation of Geneva and that of the
adjacent territories which surround it. The Governments of
the two countries intended to submit to the Court both
problems simultaneously and on the same footing, without
attaching more importance to one than to the other: the one
referred to the first part of paragraph 2 of Article 435 and
raised a question of law, viz., whether, in declaring that
the organic provisions relating to the zones were no longer
consistent with present conditions, that provision in the
Treaty, together with its Annexes, had, as between France
- and Switzerland, abrogated or was at least intended to lead
to the abrogation of the old provisions; the other referred

108
DISSENTING OPINION BY M. EUGENE DREYFUS 201

to the second part of that Article and was intended to ask
the Court to settle, between France and Switzerland, under
expedient conditions, the régime upon which the two coun-
tries had failed to agree.

The Special Agreement placed these two problems side by
side and asked the Court, in the event of the Parties having
failed to agree after the Court had communicated the results
of its deliberation on the legal problem, to deliver a single
judgment which would simultaneously resolve the question of
interpretation and settle, for a period to be fixed by it and
having regard to present conditions, all the questions involved
by the execution of paragraph 2 of Article 435 of the Treaty
of Versailles. .

Thus, the Special Agreement emphasized the relation between
the two problems and recommended that the same judges
should decide, by means of a single judgment, both upon the
interpretation of Article 435, paragraph 2, and upon its exe-
cution. However, this is not in fact what happened: of the
twelve judges who took part in the deliberations of 1929 upon
the interpretation of the text, four were absent from the
second phase of the proceedings when the Court dealt with the
settlement of the questions. involved by the execution of
Article 435, paragraph 2, of the Treaty, so that, the neces-
sary quorum of nine not being available, recourse was had not
simply to one judge to complete this quorum, but to four
new judges who, although they did not take part in’ the
first phase of the case, have nevertheless shared in the single
final judgment which is intended to decide both the question
argued and discussed in their absence in 1929 and the questions
argued and discussed in their presence in 1930 and in 1932.
Of course, these new judges have been invited to state their
opinion of the solution given to the question in 1929 by.
the deliberations of their predecessors; and, after studying the
written proceedings and reading the verbatim report of the
oral arguments, three out of four of these new judges have
declared that they concur in those deliberations. But how
can one concur in deliberations in which one has taken no
part? And is this method of participating in a judgment
without having been present at all the hearings and without
having participated in the discussion which determined the

109
DISSENTING OPINION BY M. EUGENE DREYFUS 202

opinion of the majority really in accordance with the com-
bined provisions of Articles 13, 54 and 55 of the Court’s
Statute, for which the Court has to ensure respect, without
regard for any declarations of the Parties? It has always
appeared necessary in all jurisdictions—it is a principle of
general application with which they may in no circumstances
dispense—that, within the limit of the legal or regulation
quorum, judges who are called upon to give a final decision
shall have sat in the case from the beginning of the oral
proceedings down to the pronouncement of that decision.
Moreover, the Court itself, after departing from this rule and
permitting the proceedings in the second phase of the dispute
to be heard by a Court. differently composed, subsequently
emphasized the importance of this rule, when it decided—
pursuant to the very Article 13 of its Statute—that, although
six of its members had not been reelected, it was the old Court
whose period of office came to an end on December gist,
1930, which was to continue to try the Free Zones case until
the final judgment contemplated by Article 2 of the Special
Agreement had been given.

Il.—In view of the foregoing, it goes without saying that
I adhere fully to the considerations which led me to append
to the Order of August rgth, 1929, a dissenting opinion on
the question of the abrogation of the stipulations which
created the free zones; I continue to think that Article 435,
paragraph 2, of the Treaty of Versailles has abrogated the
stipulations which established the zone of the District of. Gex,
and that it was intended to lead to the abrogation of those
provisions which relate to the zones of Upper Savoy and
Saint-Gingolph. I adhere also to the considerations which
supported the joint dissenting opinion appended to the Order
of December 6th, 1930, by six out of the then Court of
twelve judges, and whose votes, which equalled in number
those of the remaining judges, were only rendered inoperative
by the casting vote of the President. There is no ground
for the view that the organization of the Economic and Cus-
toms régime entrusted to the Court by Article 2 of the Special
Agreement, in the second phase of the proceedings, was
intended by the Parties to be subject to the prior solution

IIo
DISSENTING OPINION BY M. EUGENE DREYFUS 203

of the question of law concerning the abrogation of the old
provisions. The preamble to the Special Agreement and the
letters of October 3oth, 1924, annexed thereto, show that the
Parties in fact intended to conclude an Arbitration Agree-
ment: that word itself appears in the text. In this last
phase, the Court was therefore entrusted with the duties of
an arbitrator; the Parties themselves had asked it to give
a decision on the ground of pure expediency, and it was
entirely free to organize the régime of the territories as it
thought fit; by abolishing the zones if need be, should it
consider their. continued existence no longer consistent with
present conditions. .

III.—By entrusting the Court, in Article 2 of the Special
Agreement, with a task aiming at the settlement, for a period
to be determined and having regard to present conditions,
of all the questions involved by the execution of Article 435,
paragraph 2, of the Treaty of Versailles, the authors of this
Special Agreement clearly showed that this strictly limited
task was not to embrace any other questions, especially
questions of law which are essentially of a definitive character
and do not depend upon present conditions. Consequently,
it is difficult to understand how the Court, with its jurisdiction
so closely limited by the actual intention of the Parties,
decided to examine if not to settle, in the operative part
of its judgment, certain questions of pure law, especially
that of the abrogation of the stipulations of 1815 and x816,
as the result of the Treaties of June 8th, 1851, and June 14th,
1881. Such questions are not among those involved by
the execution of Article 435, paragraph 2, which is concerned
only with the result of changed conditions and with the
organization of a régime on lines of expediency. It is even.
questionable, notwithstanding what the Court may have said,
whether the decision concerning the position of the customs
cordon has its legal basis in Article 2 of the Special Agree-
ment, the terms of which do not lend themselves to a wide
interpretation.

There is however one problem which is at once one of
law and one of expediency, and which must be solved in.
this second phase of the proceedings, viz., the problem con-

TITI
DISSENTING OPINION BY M. EUGENE DREYFUS 204

cerning the lapse of the old stipulations as a result of changed
conditions. This question is very relevant to the execution
of that part of Article 435, paragraph 2, which declares that
these stipulations are no longer consistent with present condi-
tions: in deciding it, regard must be had to these conditions
and the Court rightly examined it, although it did not feel
called upon to embody its decision upon it in the operative
portion of its judgment.

In its Order of August rgth, 1929 (p. 16), the Court had
already declared that facts antecedent to the Treaty of Ver-
sailles, and particularly the establishment. of the Federal
Customs in 1849, were clearly relevant in the case, in that
they had led the Powers signatory to the Treaty of Versailles
to declare solemnly, in Article 435, paragraph 2, that the
stipulations concerning the free zones were no longer consistent
with present conditions. This relevance having been affirmed
in this way, it seemed—since there was no longer any ques-
tion of estimating the abrogative effect of Article 435, . para-
graph 2, but of ensuring the execution of that Article—that
logically, it was bound to lead to the result which it con-
templated, viz. a decision that the stipulations had lapsed as
a result of changed conditions.

With an inconsistency, which it is not for me to explain,
the Court has decided otherwise; it has refused to give any
practical effect whatever to this relevance, which nevertheless
it described as clear. In fact, it has held that the change in
conditions is no longer relevant since it is not such as to
dispel the object for which the zones were created a hundred
and fifteen years ago, nor such as to impede or change the
nature of their function.

At the time when the zones were established, the reason put
forward during the negotiations—this has not been seriously
contested, and proof, if need be, may be found in Article 4
of the Treaty of Turin of March 16th, 1816—was the necessity
of ensuring the food supply of Geneva which was encircled
and moreover unable, on account of Cantonal customs,
to obtain its food supply in Switzerland. To-day the position
is quite different. During the negotiations of 1931, M. Stucki,
the leader of the Swiss delegation, stated in so many words:

II2
DISSENTING OPINION BY M. EUGENE DREYFUS 205

“It is indeed beyond dispute that the inhabitants of the
zones have one paramount interest, namely the opportunity
to sell their produce to Geneva, and this interest is augmented
by the fundamental changes which have taken place in the
conditions which prevailed. before the war. Owing to agri-
cultural over-production, not only can Geneva dispense with
the zone products, but it is in our interest to protect Swiss
agriculture from the competition of the zones.”

And further on:

“The question of the food supply has for the moment ceased
to be of practical importance, as Switzerland is in a position to
feed Geneva.”

Thus, on the admission of the Swiss Government itself, the
paramount reason which, in 1815 and 1816, led to the with-
drawal of the French and Sardinian customs lines no longer
exists ; the position is reversed, since Geneva no longer needs
zones’ products for its food supply. The essential ‘reason for
the institution of the free zones having disappeared, should it
not be inferred that the substance of the stipulations which
created them has been undermined ? .

The food supply of Geneva has been rendered possible by
the abolition of the Cantonal customs in 1849. The latter,
moreover, produced another change: originally, the zones
market was free to Geneva products alone ; henceforth, products
from the whole of Switzerland and even from other countries
passing through Swiss territory in transit were in a position
to enter the zones unimpeded. That is not the situation
which was invoked in 1815 and which actuated the withdrawal
of the customs line solely in favour of Geneva.

As regards the establishment of the Federal customs at
that period, it reversed the situation also in other respects:
henceforth the zones were enclosed between two customs
barriers; they no longer found the free outlet in the Geneva
market which they had had for thirty-five years for their
natural or manufactured products and, further, the outlet
for these products was impeded by the necessity of having
to pass through the French customs cordon situated in the
interior of the country. The abolition of commercial freedom
between the zones and Geneva thus constituted a radical

113
DISSENTING OPINION BY M. EUGENE DREYFUS 206

deviation from the situation of 1815-1816 which the treaties
certainly had in mind when they constituted an economic
unit of the regions adjacent to Switzerland and facing that
country, which was a free market for zones products, by
withdrawing the French customs cordon and ensuring the free
entry of zones products into the Canton of Geneva.

Lastly, it has never been disputed that the zones were
established in order to disencircle the territory of Geneva.
Can we to-day reasonably speak of encirclement when means
of communication, roads and railways, and methods of trans-
port have developed to a stage of perfection which could
not possibly have been foreseen one hundred and fifteen
years ago?

All these considerations apply to all three zones, quite apart
from the very special position which once obtained for Saint-
Gingolph but which also has disappeared. The reasons which
led to their establishment at the beginning of the last cen-
tury have therefore entirely ceased to exist. Nevertheless,
this relic of another age is to subsist, without any appreciable
advantage to Geneva and to Switzerland, although, on the
‘contrary, it is calculated to entail the gravest difficulties for
the populations of the neighbouring territories.

IV.—After having given the Court the power to settle, for
a period to be fixed and having regard to present condi-
tions, all the questions involved by the execution of para-
graph 2 of Article 435 of the Treaty of Versailles, ie. after
having, in short, asked it to frame a customs and economic
régime—the Parties themselves had failed to frame one—which
was to be adapted to the present situation of Geneva and
the zones, Article 2 of the Special Agreement, in paragraph 2,
singled out one of these questions for special treatment. I
refer to the import of goods free or at reduced rates through
the Federal customs barrier or through the French customs
barrier, the regulation of which, says the Special Agreement,
shall only be made with the consent of the two Parties.

This provision, it may well be admitted, has been the
stumbling block which ultimately caused the Court to fail in
the task upon which it embarked in order to comply with

II4
DISSENTING OPINION BY M. EUGENE DREYFUS 207

the Special Agreement. Nevertheless, the purport of the pro-
vision is.clear: its only aim was to ensure in both countries
respect for the prerogatives of Parliament, which is entitled
to say the last word on questions of customs tariffs.

But the Court saw in this provision a means whereby the
Party which might possibly be dissatisfied with the future
judgment could render its execution nugatory, and it consid-
ered that such a result would be both damaging to its pres-
tige and incompatible with the binding force attached to its
judgments by Article 59 of its Statute. After having decided
in principle that the zones should be maintained, it invited
the Parties, in 1930, to come to an agreement upon the matter
of importations free of duty or at reduced rates across the
Federal customs line and, since this agreement preceding the
judgment was not realized, it has decided merely to lay down
that some provision on this point should be contemplated :
it had said that Switzerland should grant zones’ inhabitants in
respect of their products freedom from duty or reduction of
rates across the Federal customs line, but it has stated that
it cannot define the extent and terms of these exemptions and,
in spite of the failure of the preceding negotiations, it has
left it to the Parties to organize a customs régime as they
see fit. The Court has thus refused to fulfil the most impor-
tant part of its task.

The result is all the more regrettable because it might per-
haps have been avoided. It appears that the judgment, after
fixing either immediately, or after considering the results of
an expert enquiry, the extent and conditions of the exemp-
tions, might have reserved, in order to comply with paragraph 2
of Article 2 of the Special Agreement, the consent of the
two Parties, while giving a definitive and final ruling upon the
position which would ensue for both Parties in the event of
refusal of consent either by the Party in whose favour the
exemptions were established or by the Party which was re-
quired to concede these exemptions. In other words, the Court,
after having completed the whole or its task, would have decid-
ed that if Switzerland did not grant exemptions in accord-
ance with the strict terms of the judgment, the customs cordon
would be maintained at the political frontier, and that if, on
the other hand, France did not accept them, she would have

15 ITS
DISSENTING OPINION BY M. EUGENE DREYFUS. 208

to withdraw her customs cordon to the rear and would be
unable to claim in the form of exemptions or importations
at reduced rates any compensation under the judgment.

This device, which is somewhat similar to the doctrine of
astreinte comminatoire in French law, did not prevail, and the
Court refused to draw up a régime of total or partial exemp-
tions. In stating that it was incapable of regulating this mat-
ter, which the Parties regarded as essential, it would seem
that the Court ought in consequence to have declared itself
incompetent to give a decision on the other parts of the dis-
. pute, since the Special Agreement, which brought the matter
before it, formed an indivisible whole and made it incumbent
on the Court, following a rule which it has itself frequently
asserted, to give a decision upon the whole of the dispute or
to give no decision at all.

V.—The Court has, however, retained its cognizance of the
other questions which were submitted to it, or which it has
had under consideration, and to justify this course, it has
taken the view that France has no ground for complaint, since
it is the Special Agreement itself which, by making the regula-
tion of customs exemptions conditional upon the assent of
the Parties, has prevented the Court from deciding on this
point. This reasoning is far from satisfying me, since it
throws on one Party the entire responsibility for having insert-
ed a clause, incapable of execution, in the Special Agreement,
which clause, moreover, according to the terms of the judg-
ment itself, is “outside the sphere of a Court of Justice’,
and it makes France alone suffer the injurious effects of its.
insertion. It was not France alone that included the provi-
sion of paragraph 2 of Article 2 in the Special Agreement ;
Switzerland has an equal share in the responsibility. The
fault was common to both Parties and the consequences.
should fall equally on both Governments. The Court should
have declared that it was incompetent in respect of the whole,
and dismissed both the Parties on equal terms, leaving them.
‘free, if they thought fit, to submit a new Special Agreement,
all the clauses of which would, this time, be capable of
execution.

116
DISSENTING OPINION BY M. EUGENE DREYFUS 209

It is true that the Swiss Government had announced,
during the proceedings before the Court, that it was prepared
to ratify, in advance, such measures as the. Court might see
fit to adopt in regard to imports free of duty, or at reduced
rates; and the inference was that the said Government had,
so far as lay in its power, enabled the Court to discharge
its mission, and that the French Government had only itself
to blame for not having given its assent in advance to a settle-
ment of this kind. No doubt the Federal Decree approving
the Special Agreement concluded on October 30th, 1924, has
invested the Federal Council with the necessary powers to
settle, if circumstances so require, the questions referred to
in Article 2, paragraph 2, of the Special Agreement. But no
such powers were conferred upon the French Government.
Switzerland never asked that this should be done; on the
contrary, in signing Article 2, paragraph 2, of the Special
Agreement, she consented to the French Parliament retaining
its sovereign right, in accordance with the French constitu-
tional law, to pass upon any questions of imports free of duty
or at reduced rates. Switzerland could not in fairness claim
to benefit by a situation to which she had freely assented, or
to obtain, by a round-about method, the withdrawal of the
Customs cordon to the interior of the territory, without being
herself under any obligation to render her own customs line
permeable to zone products.

I am quite aware that the Swiss Government has declared
its readiness. to negotiate with the French Government,
through the intermediary of three experts, with a view to
regulating, in a manner more appropriate to the economic
conditions of the present day, the terms of the exchange of
goods between the regions in question, and that the Court
has placed this declaration on record. But it is open to
question whether this declaration is binding upon Switzerland.
Here it is no longer a question of regulating, in practice,
a scheme of exemptions, such as the Court might decide upon
in execution of Article 2, paragraph 2, of the Special Agree-
ment; the judgment has not elaborated any such scheme,
and the Special Agreement has now ceased its effects. The
whole judicial procedure is terminated, and it will be
necessary, as the Agent of the Swiss Government has

117
DISSENTING OPINION BY M. EUGENE DREYFUS 2I0

himself pointed out, to find some way of making enforceable .
in practice the undertaking assumed by Switzerland in her
note of May 5th, 1019, annexed to Article 435 of the Treaty
of Versailles; the judgment does not attribute any binding
character to this undertaking, and, according} to the Swiss
declaration, such binding character would only attach to the
regulation which the experts might draw up. It would there-
fore be a new extra-judicial convention, which, as it would
only come into being after the dispute had been settled and
the Court had finally frelinquished cognizance of the case,
would necessarily have to be submitted to the Federal Assem-
bly and to a popular referendum, if its duration was to be
for more than fifteen years. The Swiss people might reject
it once again and France, having established her customs
line in the position prescribed by the organic provisions consti-
tuting the zones, would risk failing to obtain any of the
compensations to which she is entitled, as Switzerland herself
admits. The fact that the Swiss declaration was placed on
record accordingly does not afford France any effective guar-
antee.

VI.—It is in this respect that the situation in which France
is placed by the judgment is most peculiarly open to criti-
cism. By including the provision of Article 435, paragraph 2,
n the Treaty of Versailles, the signatory Powers intended,
beyond all question, to obtain for France the abolition of the
zones, because, in their opinion, the existence of the zones was
no longer consistent with present conditions ; the Swiss Govern-
ment, though not agreeing to such a radical measure, yet
being fully conscious that the change in circumstances which
had taken place prior to the Treaty of Versailles—and for
which Switzerland herself was largely responsible, owing to
the establishment of the Federal Customs—obliged her to
adopt such an attitude, declared herself ready, in her note of
May 5th, 1919, and in the long series of diplomatic conver-
sations which followed it, to negotiate with France with a
view to providing the zones territories with a more stable
and more liberal régime than that which resulted from the
Convention of June 14th, 1881, the Regulation of October 2oth,
1906, and the Federal Decree of June igth, 1908.

118
DISSENTING OPINION BY M. EUGENE DREYFUS 217

The Parties agreed and, on August 7th, 1921, concluded
a Convention which regulated the commercial and neighbourly
relations between the old free zones and the adjacent Swiss
cantons, and which abolished the zones. Unfortunately, the
Swiss people rejected the Convention in the referendum, and
both Governments, inspired throughout by the same concilia-
tory spirit, submitted their dispute to the Permanent Court
of International Justice, asking it to decide between them
on a question of law but also to frame on their behalf and
in their stead the new customs régime which they both
acknowledged to be necessary and just, but which they them-
selves had been unable to establish by joint agreement.

The Court has fulfilled only a part of its task, it has settled
the question of law, it has further decided that the French
customs line shall be withdrawn to the rear; but it has
declared that, in view of the terms of the Special Agreement,
it is unable to fix the matter of importations free of duty or
at reduced rates across the Federal customs line, and it does
not secure for France the counterpart to which it nevertheless
acknowledges the latter is entitled. .

No doubt, it expresses the opinion that Switzerland must
accord economic advantages to the zones inhabitants, and
it anticipates some provision for importation free of duty or
at reduced rates across the Federal customs line. But what
practical value can such a provision have in the matter?
A judgment is not executory when it merely expresses an
opinion in its statement of reasons and contemplates some
provision in its operative portion. What the Parties expected
of the Court and what it was just and fair that France should
obtain was a concrete system of exemptions, more extensive,
more stable and more liberal, such as Switzerland had declared
her willingness to accord. No such system is provided by
the judgment: the latter once more recommends the Parties
to negotiate, as if the two experiments, one in 1930 and the
other in 1931, had not sufficiently proved that on that basis
the two neighbouring peoples cannot agree. In eighteen months
time, the customs line is to be withdrawn: the inhabitants
of the zones, faced with the customs barrier which the Federal
Government erected in 1849, in disregard, if not of their strict
rights, at least of a de facto situation which had existed for

119
DISSENTING OPINION BY M. EUGENE DREYFUS 212

thirty-five years, will be unable to dispose of their products
and, embarrassed by the customs which will be established in
the interior of the country, they will be liable to be ruined.
If no arrangement intervenes, it is to be feared that at both
frontiers, especially in regard to traffic, a régime of mutual
annoyance may be set up, which would be prejudicial to
friendly relations and make trade difficult.

No doubt the strict law will have been observed, but did
the Parties ask the Court to ensure, at any cost, the rigorous
respect for the law regardless of expediency? It was an
Arbitration Agreement which France and Switzerland concluded
on October 30th, 1924; the idea of adapting the régime to pre-
sent conditions is uppermost in this Agreement. Both Parties
had asked the Court to send one or three of its members
to investigate on the spot, and their purpose in doing so was
certainly not to elucidate a question of law, but, as the Special
Agreement says, to carry out investigations on the régime to
be established and to hear the interested Parties. Lastly,
Article 38 of its Statute empowers the Court, either by itself
or with the assistance of experts, to decide all these questions
ex æquo e bono, ie. to play the part of an arbitrator in
order to reach the solution which, in the light of present
conditions, appeared to be the best, even if that solution
required the abolition of the zones. .

The Court has taken a different view of its task; it has
settled the dispute only in part, guided solely by the rules
of summum jus, and it has left the two Governments face to
face, without imposing on them, on an essential point,
the settlement which it nevertheless considered necessary to the
economic life of the zones. That is a result which is little
calculated to maintain harmony between the Parties: it is all
the more regrettable since arbitration on a wide basis would
have sufficed to avoid it.

(Signed) EUGÈNE DREYFUS.

120
